          Case 1:17-cv-12356-PBS Document 144 Filed 05/26/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

RICHARD LANE, RICHARD PALMER,                           )
and LEA SUTHERLAND-DOANE,                               )
as ADMIN. ESTATE OF DAVID SUTHERLAND,                   )
      Plaintiffs,                                       )
                                                        )
v.                                                      )      CIVIL ACTION NO.:
                                                        )      1:17-CV-12356-PBS
                                                        )
PHILIP POWELL, and F/V FOXY LADY,                       )
      Defendants.                                       )

                       DEFENDANTS’ MOTION TO ENFORCE
              SETTLEMENT AGREEMENT AND ISSUE ORDER OF DISMISSAL

     Now come Defendants Philip Powell and the F/V Foxy Lady (“Powell”) and move this

Court to enforce the settlement agreement reached with all Plaintiffs on Thursday, May 14,

2020, and to issue an Order of Dismissal of this action.

     In support of this Motion, Powell states that all essential and material terms of the

agreement – the money to be paid to each Plaintiff, the lack of a confidentiality requirement

to keep the deal secret, dismissal of the action with prejudice, without costs to any party and

with all rights of appeal waived, and release of G.L. 93A/176D claims and demands against

Powell’s insurer and other entities – were all agreed to by and between the parties to this

action, making any further writing superfluous and redundant. If a writing is required, the

Court should order Plaintiffs’ to execute forthwith a ‘standard’ release that does not include

release of claims against attorneys who have appeared in the action or witnesses named in

the action.

     Powell also submits a Memorandum of Law in Support of Defendants’ Motion to Enforce

Settlement Agreement and Issue Order of Dismissal.

                                                                                             1
          Case 1:17-cv-12356-PBS Document 144 Filed 05/26/20 Page 2 of 2



    Finally, Powell submits the attached proposed Order of Dismissal and asks that the

Court enter same forthwith.

Wherefore, Defendants respectfully request that the Court issue an Order of
Settlement and Dismissal.


Defendants, Philip Powell and
F/V Foxy Lady,
By their Attorney,

/s/ Kevin F. Gillis

Kevin F. Gillis, Esq. [BBO No.: 567133]
The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road
Canton, MA 02021-1232
kgillis@subrogationattorney.com
781-326-1112                                                    Dated: May 26, 2020

                                    Certificate of Service

I, Kevin F. Gillis, Esq., hereby certify that this document(s) filed through the ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to counsel for each party on May 26, 2020.

/s/ Kevin F. Gillis

Kevin F. Gillis, Esq.

                                    Rule 7.1 Certification

I hereby certify that I have conferred in good faith several times with Plaintiffs’ counsel

concerning the subject matter of this Motion and that we have failed to resolve or narrow the

issues raised.

/s/ Kevin F. Gillis

Kevin F. Gillis, Esq.

                                                                                              2
